Supplemental
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/21 was filed after the mailing date of the Notice of Allowance on 6/9/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 26-50 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for measuring a temperature of a susceptor of an inductive heating arrangement configured to heat an aerosol-forming substrate, the method comprising measuring the temperature of the at least one susceptor when the varying electric current does not flow through the at least one inductor coil (claim 26).
An inductive heating arrangement, comprising a thermocouple comprising a first thermocouple wire and a second thermocouple wire, the first thermocouple wire extending from a first proximal end to a first distal end, the second thermocouple wire extending from a second proximal end to a second distal end, the first proximal end being joined to the second proximal end, thus forming a joint, the joint being in thermal contact with the at least one susceptor (claim 42).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon cited by the Examiner is considered to be pertinent to applicant's disclosure because they teach obtaining a temperature of a susceptor of an inductive heating arrangement for an aerosol-forming substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/5/21